Exhibit 10.1




cree_logoa09.jpg [cree_logoa09.jpg]


2005 EMPLOYEE STOCK PURCHASE PLAN


(As amended effective October 24, 2017)


1.
Purpose. The purpose of the Plan is to provide eligible employees of the Company
and its Designated Subsidiaries with an opportunity to purchase Common Stock of
the Company through accumulated payroll deductions or contributions (where
permitted). It is the intention of the Company to have the Plan qualify as an
“employee stock purchase plan” under Section 423 of the Code. Accordingly, the
provisions of the Plan shall be administered, interpreted, and construed so as
to extend and limit participation in a manner consistent with the requirements
of Section 423 of the Code. However, the Company makes no undertaking or
representation to maintain such qualification. In addition, the Plan authorizes
the purchase of Common Stock under a Non-Section 423(b) Component that does not
qualify as an “employee stock purchase plan” under Section 423 of the Code,
pursuant to rules, procedures or sub-plans adopted by the Board and designed to
achieve tax, securities law or other objectives. Except as otherwise provided
herein, the Non-Section 423(b) Component will operate and be administered in the
same manner as the Section 423(b) Component.



The amendment of the Plan effective on October 25, 2011 is applicable to
Participation Periods beginning on or after November 1, 2011. Any provisions of
the Plan to the contrary notwithstanding, the terms and conditions of the Plan
in effect prior to amendment of the Plan effective on October 25, 2011 shall
continue to apply with respect to the Participation Period that began on May 1,
2011 until the Purchase Date of October 31, 2011.


2.
Definitions.



(a)
“Board” shall mean the Board of Directors of the Company or, as applicable, one
or more individuals or a committee to which the Board has delegated authority or
responsibility hereunder pursuant to Section 14(b).

(b)
“Code” shall mean the United States Internal Revenue Code of 1986, as amended.

(c)
“Common Stock” shall mean the common stock of the Company.

(d)
“Company” shall mean Cree, Inc., a North Carolina corporation.

(e)
“Compensation” shall mean the total cash remuneration paid, during the period of
reference, to an Employee by the Employer, including but not limited to salary,
wages, overtime, performance bonuses, commissions, incentive compensation, and
salary continuation payments that are made pursuant to a payroll practice (e.g.,
vacation, holiday, sick and short-term disability pay paid to the Employee
through an Employer’s payroll system), prior to deduction of any amounts the
Employee elects to defer or exclude from income under a deferred compensation
plan or an employee benefit plan of an Employer, such as the Company’s section
401(k) plan and section 125 cafeteria plans ("employee elective deferrals").
Notwithstanding the foregoing, “Compensation” shall not include: relocation,
equalization (including goods and services allowances), sign-on and make-up
bonuses; expense reimbursements of all types; payments in lieu of expenses; meal
allowances; commuting or automobile allowances; any payments (such as guaranteed
bonuses in certain foreign jurisdictions) with respect to which salary
reductions are not permitted by the laws of the applicable jurisdiction; income
realized as a result of participation in any stock plan, including without
limitation any stock option, stock award, stock purchase or similar plan of an
Employer; Employer contributions to and benefits from (except employee elective
deferrals as provided above) any qualified retirement plan, other program of
deferred compensation, welfare benefit plan or fringe benefit plan; any Employer
contributions to U.S. Social Security and/or a public pension program
established in an applicable foreign jurisdiction; any Employer contributions to
unemployment taxes or workers’ compensation; costs paid by an Employer in
connection with relocation, including gross-ups; any amounts accrued for the
benefit of the Employee, but not paid, during the period of reference; and other
items of remuneration that that the Stock Plan Manager determines, in his/her
discretion and in a uniform and nondiscriminatory manner, are not part of





--------------------------------------------------------------------------------




the basic compensation of Employees. The Board shall have the discretion to
determine the application of this definition to Employees outside the United
States.
(f)
“Designated Subsidiary” shall mean any Subsidiary that has been designated by
the Board from time to time in its sole discretion as eligible to participate in
the Plan either as a Section 423(b) Employer or Non-Section 423(b) Employer.

(g)
“Employee” shall mean any individual who is treated as an active employee in the
records of the Employer, other than such an individual who is subject to the
laws of a country that would prohibit the Employee’s participation in the Plan.

(h)
“Employer” shall mean the Company or any Designated Subsidiary.

(i)
“Enrollment Date” shall mean the first day of a Participation Period.

(j)
“Fair Market Value” shall mean, as of any date, the value of the Common Stock
determined as follows:

(i)
If the Common Stock is listed on any established stock exchange or national
market system, including without limitation the NASDAQ Global Select Market, its
Fair Market Value shall be the closing price for such stock quoted on such
exchange on the date of determination, as reported by the Nasdaq-Amex Reporting
Service or such other source as the Board deems reliable, unless such date is
not a Trading Day, in which case it shall be the closing price quoted on such
exchange on the last Trading Day immediately preceding the date of
determination, and

(ii)
If the Common Stock is regularly quoted by a recognized securities dealer but
selling prices are not reported, its Fair Market Value shall be the closing
price for such stock on the date of determination, as quoted by such source as
the Board deems reliable, unless such date is not a Trading Day, in which case
it shall be the closing price quoted on the last Trading Day immediately
preceding the date of determination, and

(iii)
In the absence of an established market for the Common Stock, the Fair Market
Value shall be determined in good faith by the Board.

(k)
“Non-Section 423(b) Component” shall mean the provisions of the Plan that allow
for the grant of an option under the Plan to an Employee of a Non-Section 423(b)
Employer outside the scope of and not in compliance with the requirements set
forth in Section 423(b) of the Code.

(l)
“Non-Section 423(b) Employer” shall mean any Subsidiary that has been designated
by the Board as eligible to participate in the Non-Section 423(b) Component of
the Plan.

(m)
“Participant” shall mean an eligible Employee who has enrolled in the Plan.

(n)
“Participation Period” shall mean a 12-month period established under this Plan
during which an option granted pursuant to the Plan may be exercised unless
earlier terminated as provided herein. Effective with the Participation Period
beginning November 1, 2011, each Participation Period will be 12 months in
duration and shall begin at 12:01 a.m. on November 1 or May 1 of each year, as
applicable to the Participant, and end at 11:59 p.m. on October 31 or April 30,
respectively. The Board may change the duration and timing of Participation
Periods pursuant to Sections 4, 18(b), 18(c), 19(b) or 19(c) hereof. As used
herein, “Participation Period” shall also mean “Special Participation Period,”
where applicable.

(o)
“Plan” shall mean this 2005 Employee Stock Purchase Plan, including both the
Section 423(b) Component and the Non-Section 423(b) Component, as it may be
amended from time to time.

(p)
“Purchase Date” shall mean each April 30 and October 31 during a Participation
Period (in the order in which these dates appear during the Participation
Period). The Board may change the Purchase Date pursuant to Sections 4, 18(b),
18(c), 19(b) or 19(c) hereof. As used herein, “Purchase Date” shall also mean
“New Purchase Date,” where applicable.

(q)
“Purchase Price” shall mean, effective with the Participation Period beginning
November 1, 2011, an amount equal to 85% of the Fair Market Value of a share of
Common Stock on the Enrollment Date or 85% of the Fair Market Value of a share
of Common Stock on the applicable Purchase Date, whichever is lower. The
Purchase Price may be adjusted by the Board pursuant to Sections 18(a) or 19(c)
hereof.



2

--------------------------------------------------------------------------------




(r)
“Reserves” shall mean the number of shares of Common Stock covered by options
under the Plan that have not been exercised and the number of shares of Common
Stock that have been authorized for issuance under the Plan but not placed under
option.

(s)
“Section 423(b) Component” shall mean the provisions of the Plan that are
designed to meet the requirements for an employee stock purchase plan as set
forth in Section 423(b) of the Code, as amended. The provisions of the Section
423(b) Component shall be construed, administered and enforced in accordance
with Section 423(b) of the Code.

(t)
“Section 423(b) Employer” shall mean the Company and any Subsidiary, domestic or
foreign, that has been designated by the Board as eligible to participate in the
Section 423(b) Component of the Plan. Any Subsidiary that has been designated as
eligible to participate in the Plan prior to December 31, 2009 shall be
considered to be a Section 423(b) Employer without the requirement for further
designation by the Board; provided, that any new Board designation of such
entity as a Non-Section 423(b) Employer shall supersede any prior designation or
deemed designation.

(u)
“Special Participation Periods” shall mean interim Participation Periods created
at the discretion of the Board enabling Employees of Subsidiaries that become
Designated Subsidiaries of the Company after an Enrollment Date but more than
three (3) months prior to the next succeeding Enrollment Date to participate in
the Section 423(b) Component or Non-Section 423(b) Component of the Plan, as
applicable. The Enrollment Date of a Special Participation Period shall be a
date specified by the Board, and the last day of a Special Participation Period
shall be the second succeeding Purchase Date under the Plan.

(v)
“Subsidiary” shall mean a corporation, domestic or foreign, other than the
Company, in an unbroken chain of corporations beginning with the Company, if, at
the time of grant of an option under the Plan, each of the corporations other
than the last corporation in the unbroken chain owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

(w)
“Trading Day” shall mean a day on which U.S. stock exchanges and the NASDAQ
System are open for trading.

3.
Eligibility.

(a)
Any Employee employed by an Employer for 30 continuous days prior to a given
Enrollment Date shall be eligible to participate in the Plan; provided, however,
that, (i) for Employees participating in the Non-Section 423(b) Component, to
the extent required by the laws of the applicable jurisdiction, an Employee may
be eligible to participate in the Plan, notwithstanding that he or she has not
been employed by an Employer for 30 continuous days prior to a given Enrollment
Date, and (ii) as provided more fully in Section 21 below, the Board may adopt
administrative rules, procedures and/or sub-plans limiting the eligibility of or
participation by any Employee of a Non-Section 423(b) Employer. The foregoing
notwithstanding, only employees of the applicable Designated Subsidiary shall be
eligible to participate in a Special Participation Period.

(b)
Any provisions of the Plan to the contrary notwithstanding, no Employee shall be
granted an option under the Plan to the extent that (i) immediately after such
grant, such Employee (or any other person whose stock would be attributed to
such Employee pursuant to Section 424(d) of the Code) would own capital stock
(and/or hold outstanding options to purchase capital stock) representing 5% or
more of the total combined voting power or value of all classes of the capital
stock of the Company or of any Subsidiary, or (ii) the Employee’s rights to
purchase stock under all employee stock purchase plans (as defined in Section
423 of the Code) of the Company and its Subsidiaries accrues at a rate that
exceeds $25,000 of stock (determined at the Fair Market Value of the shares on
the date of grant) for each calendar year in which such option is outstanding at
any time (or such lower limitations that may be imposed with respect to eligible
Employees who are subject to laws of a foreign jurisdiction where lower
limitations are required).

(c)
Any provisions of the Plan to the contrary notwithstanding, an Employee who has
received a hardship withdrawal from the Company’s 401(k) plan, or the 401(k)
plan of any Designated Subsidiary, shall be



3

--------------------------------------------------------------------------------




subject to restrictions on participation in the Plan on account of such hardship
withdrawal to the fullest extent required by the Code.
4.
Participation Periods. The Plan shall be implemented with overlapping
Participation Periods of 12 months’ duration, with new Participation Periods
beginning November 1 and May 1 each year. Each Participant shall only be
enrolled in one Participation Period at any given time. Plan Participants
enrolled in the Plan as of October 31, 2011 will automatically be enrolled in
the Participation Period beginning November 1, 2011. Thereafter, each new
Participant will initially be enrolled in the first Participation Period that
commences after the date the Company’s stock plan administrator receives the
Participant’s subscription agreement in accordance with Section 5(a) below.
Provided the Participant’s participation in the Plan is not terminated (other
than as provided in Section 7(b) hereof), and the Plan is not otherwise
terminated, as provided in the Plan prior to the Enrollment Date for the next
consecutive Participation Period commencing on the same day of the year, such
Participant will remain continuously enrolled in the Participation Periods that
commence on that day each year. Except as otherwise provided in the Plan, each
Participation Period shall have two Purchase Dates, April 30 and October 31 (in
the order in which these dates appear during the Participation Period). The
Board may change the duration and timing of Participation Periods and Purchase
Dates, provided that any such change that is determined by the Board to
adversely affect Participants is announced at least 10 days prior to the
scheduled beginning of the first Participation Period to be affected thereafter

5.
Participation

(a)
An eligible Employee may become a Participant in the Plan by completing a
subscription agreement in a form provided by the Board authorizing payroll
deductions or contributions, where permitted, and filing it manually, or in the
manner prescribed by the Board, with the Company’s stock plan administrator by
such time as prescribed by the Board, or through such other telephone or
electronic arrangements as the Company’s stock plan administrator may prescribe.
Contributions other than payroll deductions shall be permitted only to correct
errors in the administration of a valid payroll deduction authorization or for
an Employee of a Non-Section 423(b) Employer participating in the Non-Section
423(b) Component if the rules of a foreign country prohibit the Non-Section
423(b) Employer from making payroll deductions with respect to such eligible
Employee’s Plan participation.

(b)
Payroll deductions/contributions for a new Participant shall begin as soon as
administratively possible following the Enrollment Date of the Participant’s
initial Participation Period, which in any event shall not be later than the
first full payroll period that begins on or after such Enrollment Date, and
shall continue unless and until the Participant’s participation in the Plan is
terminated, or the Plan is otherwise terminated, as provided in the Plan.



6.
Payroll Deductions.

(a)
At the time a Participant files a subscription agreement, the Participant shall
elect to have payroll deductions made on each pay day during the applicable
Participation Periods (subject to Section 5(b)) or, where applicable,
contributions made in accordance with the established contribution schedule, in
whole percentages only not exceeding 15% of the Compensation that the
Participant receives on each pay day during the Participation Periods.

(b)
All payroll deductions made for or contributions made by a Participant shall be
credited to the Participant’s account under the Plan.

(c)
A Participant may discontinue his or her participation in the Plan as provided
in Section 10 hereof or may increase to as high as 15% or decrease to as low as
0% the rate of his or her payroll deductions/contributions by completing and
filing with the Company a new subscription agreement authorizing a change in
payroll deduction/contribution rate. A decrease in rate shall be effective with
the first full payroll period that begins after the Company’s stock plan
administrator receives the new subscription agreement. An increase in rate shall
be effective as soon as administratively possible following the next succeeding
Enrollment Date under the Plan (i.e., November 1 or May 1), without regard to
whether such Enrollment Date is the first day of a Participation Period for the
Participant, which in any event shall not be later than the first full payroll
period that begins on or after such Enrollment Date.



4

--------------------------------------------------------------------------------




(d)
A Participant’s subscription agreement shall remain in effect for successive
Participation Periods unless changed by the Participant as provided in Section
6(c) above (in which case the modified subscription agreement shall remain in
effect for successive Participation Periods as provided herein) or unless the
Participant’s participation in the Plan is terminated, or the Plan is otherwise
terminated, as provided in the Plan.

(e)
Notwithstanding the foregoing, to the extent necessary to comply with the
$25,000 calendar-year accrual and the 5% ownership limitations set forth in
Section 3(b), a Participant’s payroll deductions/ contributions may be decreased
to 0% at any time prior to a Purchase Date. Payroll deductions/ contributions at
the rate provided in such Participant’s then-current subscription agreement
shall resume immediately following such Purchase Date, unless the Participant’s
participation in the Plan is sooner terminated, or the Plan is otherwise
terminated, as provided in the Plan.

7.
Grant of Option.

(a)
On the Enrollment Date of each Participation Period applicable to a Participant,
the Participant shall be granted an option to purchase on each Purchase Date of
such Participation Period at the applicable Purchase Price up to the number of
shares of Common Stock determined by dividing the sum of the Participant’s
payroll deductions/contributions accumulated on or prior to such Purchase Date
and retained in the Participant’s account, by the applicable Purchase Price;
provided, however, that in no event shall a Participant be permitted to purchase
on any Purchase Date more than 2,000 shares of Common Stock (subject to
adjustment pursuant to Section 18(a)), and provided further that such purchase
shall be subject to the limitations set forth in Sections 3(b) and 8(b) hereof.
The Board may, in its absolute discretion, for future Participation Periods
increase or decrease the maximum number of shares of Common Stock a Participant
may purchase on a Purchase Date. Exercise of an option shall occur as provided
in Section 8, unless the Participant is automatically withdrawn and reenrolled
as provided in Section 7(b) hereof, the Participant’s participation in the Plan
is terminated, or the Plan is otherwise terminated, as provided in the Plan, or
the option is otherwise sooner terminated as provided in the Plan.

(b)
To the extent permitted by any applicable laws, regulations, or stock exchange
rules, if the Fair Market Value of the Common Stock on the Trading Day
immediately preceding the Enrollment Date for a Participation Period is lower
than the Fair Market Value of the Common Stock on the Enrollment Date for the
immediately preceding Participation Period, then all Participants in the
immediately preceding Participation Period shall automatically be withdrawn from
the immediately preceding Participation Period at 11:59 p.m. on the first
Purchase Date of such Participation Period (after the exercise of their options
on such date) and re-enrolled in the next succeeding Participation Period
effective as of 12:01 a.m. on the Enrollment Date of the next succeeding
Participation Period.

8.
Exercise of Option.

(a)
Unless a Participant’s participation in the Plan is sooner terminated (including
as provided in Section 7(b)), or the Plan is sooner terminated, or the option is
otherwise sooner terminated, all as provided in the Plan, the Participant’s
option shall be exercised automatically on each Purchase Date for the
Participation Period applicable to the Participant, and the maximum number of
full shares subject to the option (as limited by Section 3(b), 7(a) and/or 8(b))
shall be purchased for the Participant at the applicable Purchase Price with the
accumulated payroll deductions/ contributions. No fractional shares shall be
purchased. If the balance in a Participant’s account after the purchase is made
is not sufficient to purchase a full share at the applicable Purchase Price, the
balance shall be retained in the Participant’s account until the next Purchase
Date, subject to earlier termination of the Participant’s participation in the
Plan, or earlier termination of the option or Plan, as provided in the Plan. If
the maximum number of full shares that the Participant is eligible to purchase
is limited by Section 3(b), 7(a) or 8(b) such that a balance greater than the
amount needed to purchase a full share at the applicable Purchase Price remains
in the Participant’s account after the purchase is made on the second Purchase
Date of a Participation Period, the entire balance will be refunded to the
Participant. If a Participant is automatically withdrawn and reenrolled pursuant
to Section 8(b) and at that time a balance greater than the amount needed to
purchase a full share at the applicable Purchase Price remains in the
Participant’s account, the entire balance will be refunded to the Participant.



5

--------------------------------------------------------------------------------




(b)
If the Board determines that on a given Purchase Date the number of shares with
respect to which options are to be exercised exceeds the number of shares of
Common Stock available for sale under the Plan as of such Purchase Date, the
Board may, in its sole discretion, provide that the Company shall make a pro
rata allocation of the shares of Common Stock available for purchase on such
Purchase Date in as uniform a manner as shall be practicable and as it shall
determine in its sole discretion to be equitable among all Participants. With
respect to any payroll deductions/contributions accumulated in a Participant’s
account that are not used to purchase shares of Common Stock in a Participation
Period pursuant to the preceding sentence, the Board shall direct the refund of
such payroll deductions/ contributions to the Participant. In the event the
Board, in its sole discretion, determines that it shall not seek authorization
from the Company’s stockholders for additional shares for issuance under the
Plan with respect to a subsequent Participation Period, the Plan shall
automatically terminate.

(c)
All rights to purchase Common Stock offered on a Purchase Date must be exercised
within five (5) years of such Purchase Date.

9.
Delivery.

(a)
As promptly as practicable after each Purchase Date, the Company shall arrange
the delivery, electronically or otherwise, to accounts in the Participants’
names at a brokerage company selected by the Company of the shares purchased
upon exercise of options.

(b)
A Participant may withdraw his or her shares of Common Stock credited to his or
her brokerage account at any time (subject to reasonable costs, which are the
responsibility of the Participant). For Participants in the Section 423(b)
Component, any stock certificate distributed to a Participant may contain a
legend requiring notification to the Company of any transfer or sale of the
shares of Common Stock prior to the date two years after the beginning date of a
Participation Period pursuant to which the shares were purchased.

10.
Withdrawal.

(a)
A Participant may withdraw all, but not less than all, of the payroll
deductions/contributions at any time prior to the Purchase Date for a
Participation Period by giving written notice to the Company in a form provided
by the Company. Such payroll deductions/contributions shall be paid to the
Participant promptly after receipt of the Participant’s notice of withdrawal.
The Participant’s option for such Participation Period shall automatically
terminate, and no further payroll deductions/contributions for the purchase of
shares by such Participant shall be made during such Participation Period. If a
Participant withdraws from a Participation Period, other than as provided in
Section 7(b) hereof, payroll deductions/contributions for the Participant’s
account shall not resume at the beginning of the next succeeding Participation
Period unless the Participant timely delivers to the Company a new subscription
agreement.

(b)
A Participant’s withdrawal from a Participation Period shall not have any effect
upon the Participant’s eligibility to participate in any similar plan that may
thereafter be adopted by an Employer or in any succeeding Participation Period
that begins after the Participation Period from which the Participant withdraws.



11.
Termination of Employment. Upon a Participant’s ceasing to be an Employee for
any reason during a Participation Period, the Participant shall be deemed to
have withdrawn from the Plan as of the effective date of his or her termination
of employment, his or her option(s) shall be terminated automatically, and the
payroll deductions/contributions credited to the Participant’s account under the
Plan during the Participation Period but not yet used to exercise the
Participant’s option(s) shall be refunded to the Participant.

12.
Interest. Interest shall not accrue on the payroll deductions/contributions of a
Participant in the Plan.

13.
Stock.

(a)
Subject to adjustment pursuant to Section 18(a), the maximum number of shares of
the Common Stock authorized for issuance under the Plan is seven million
(7,000,000) shares. Such shares shall be made available from Common Stock
currently authorized but unissued.



6

--------------------------------------------------------------------------------




(b)
Participants shall have no interest or voting rights in shares covered by
options until such options have been exercised.

14.
Administration.

(a)
The Plan shall be administered by the Board. The Board shall have the authority
and power to administer the Plan and to make, adopt, construe and enforce rules
and regulations not inconsistent with the provisions of the Plan. The Board
shall adopt and prescribe the contents of all forms required in connection with
the administration of the Plan, including, but not limited to, the subscription
agreement, payroll withholding authorizations, withdrawal documents and all
other notices required hereunder. The Board shall have full and exclusive
discretionary authority to construe, interpret and apply the terms of the Plan,
to determine eligibility, including which entities shall be Designated
Subsidiaries, Section 423(b) Employers or Non-Section 423(b) Employers, and to
adjudicate all disputed claims filed under the Plan. Every finding, decision and
determination made by the Board shall, to the full extent permitted by law, be
final and binding upon all parties.

(b)
Notwithstanding the foregoing, the Board may delegate, by resolutions adopted
prior to or after the effective date of the Plan, any or all of its authority
and responsibilities hereunder to such individual(s) or committee (which may be
comprised of Employees, members of the Board, or a combination thereof) as the
Board shall designate, to the extent such delegation is permitted by applicable
law, the articles and bylaws of the Company and the applicable stock exchange or
national market system rules. In the event of such delegation, all references
herein to the Board shall, to the extent applicable, be deemed to refer to and
include such individual(s) or committee.

15.
Transferability. No payroll deductions/contributions credited to a Participant’s
account under the Plan and no rights with regard to the exercise of an option
under the Plan may be assigned, transferred, pledged or otherwise disposed of in
any way by the Participant (other than by will or the laws of descent and
distribution). Any such attempt at assignment, transfer, pledge or other
disposition shall be without effect, except that the Company may treat such act
as an election to withdraw from the Plan in accordance with Section 10 hereof.

16.
Use of Funds. Payroll deductions/contributions received or held by an Employer
under the Plan may be used by such Employer for any corporate purpose. The
Employer shall not be obligated to segregate such payroll
deductions/contributions, except to the extent such segregation is required by
the laws of a jurisdiction applicable to the Employer.

17.
Reports. Individual accounts shall be maintained for each Participant in the
Plan. Statements of account will be made available to Participants following
each Purchase Date, which statements shall set forth the total amount used from
the Participant’s account to purchase Common Stock, the Purchase Price, the
number of shares purchased, and the remaining cash balance, if any, in the
Participant’s account.

18.
Adjustments Upon Changes in Capitalization, Dissolution, Liquidation, Merger or
Asset Sale.

(a)
Subject to any required action by the stockholders of the Company, the Reserves,
the maximum number of shares each Participant may purchase on a Purchase Date,
and the price per share and the number of shares of Common Stock covered by each
outstanding option shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock or any other increase or decrease in the number of shares of
Common Stock effected without receipt of consideration by the Company. The
conversion of convertible securities of the Company shall not be deemed to have
been “effected without receipt of consideration.” Such adjustments shall be made
by the Board, whose determination shall be final, binding and conclusive. Except
as expressly provided herein, no issuance by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of shares of Common Stock subject to an option.

(b)
In the event of the proposed dissolution or liquidation of the Company, the
Participation Periods then in progress shall be shortened by setting one new
Purchase Date for both Participation Periods (the “New Purchase Date”), which
shall be prior to the Date of the Company’s proposed dissolution or liquidation



7

--------------------------------------------------------------------------------




and shall be the last Purchase Date under the Plan. The Plan shall terminate
immediately after the New Purchase Date and prior to the consummation of such
proposed dissolution or liquidation, unless provided otherwise by the Board. The
Board shall notify each Participant in writing at least 10 business days prior
to the New Purchase Date that the Purchase Date(s) for the Participant’s option
has/have been changed to the New Purchase Date and that the Participant’s option
shall be exercised automatically on the New Purchase Date, unless prior to such
date the Participant’s participation in the Plan is terminated as provided in
the Plan.
(c)
In the event of a proposed sale of all or substantially all of the assets of the
Company, or the merger of the Company with or into another corporation,
outstanding options shall be assumed or equivalent options substituted by the
successor corporation or a parent or subsidiary of the successor corporation. In
the event that the successor corporation refuses to assume or substitute for the
options, the Participation Periods then in progress shall be shortened by
setting one New Purchase Date. The New Purchase Date shall be prior to the date
of the Company’s proposed sale or merger. The Plan shall terminate immediately
after the New Purchase Date and prior to the consummation of such proposed sale
or merger, unless provided otherwise by the Board. The Board shall notify each
Participant in writing at least 10 business days prior to the New Purchase Date
that the Purchase Date(s) for the Participant’s option has/have been changed to
the New Purchase Date and that the Participant’s option shall be exercised
automatically on the New Purchase Date, unless prior to such date the
Participant’s participation in the Plan is terminated as provided in the Plan.

19.
Amendment or Termination.

(a)
The Board may at any time and for any reason amend the Plan without the consent
of stockholders or Participants, except that any such action shall be subject to
the approval of the Company’s stockholders at or before the next annual meeting
of stockholders for which the record date is set after such Board action if such
stockholder approval is required by any federal, national or state law or
regulation of the United States or applicable foreign jurisdiction or the rules
of any stock exchange or automated quotation system on which the Common Stock
may then be listed or quoted, and the Board may otherwise in its discretion
determine to submit other such changes to the Plan to stockholders for approval;
provided, however, that no such action may, without the consent of an affected
Participant, materially impair the rights of such Participant with respect to
any shares of Common Stock theretofore purchased by him or her under the Plan.

(b)
Without stockholder consent and without regard to whether any Participant rights
may be considered to have been adversely affected, the Board shall be entitled
to designate or un-designate entities as Designated Subsidiaries, Section 423(b)
Employers or Non-Section 423(b) Employers, change the Participation Periods,
limit the frequency and/or number of changes permitted in the amount withheld or
contributed during a Participation Period, establish the exchange ratio
applicable to amounts withheld or contributed in a currency other than U. S.
Dollars, permit payroll withholding in excess of the amount designated by a
Participant in order to adjust for delays or mistakes in the Employer’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
Participant properly correspond to amounts withheld from the Participant’s
Compensation, and establish such other limitations and procedures that the Board
determines in its sole discretion advisable and that are consistent with the
Plan and the Code.

(c)
If the Board determines that the ongoing operation of the Plan may result in
unfavorable financial accounting consequences, the Board may, in its discretion
and to the extent necessary or desirable, modify or amend the Plan to reduce or
eliminate such accounting consequences, including, but not limited to:

(i)
Increasing the Purchase Price for any Participation Period, including a
Participation Period underway at the time of the change in Purchase Price;

(ii)
Shortening any Participation Period so that the Participation Period ends on a
new Purchase Date, including a Participation Period underway at the time of the
Board action; and/or

(iii)
Allocating shares.



8

--------------------------------------------------------------------------------




Notwithstanding anything in the Plan to the contrary, such modifications or
amendments shall not require stockholder approval or the consent of any Plan
Participants.
(d)
The Plan shall continue in effect unless terminated pursuant to action by the
Board, which shall have the right to terminate the Plan at any time without
prior notice to any Participant and without liability to any Participant. Upon
the termination of the Plan, the balance, if any, then standing to the credit of
each Participant in his or her Plan account shall be paid to the Participant and
shares of Common Stock theretofore purchased for the Participant under the Plan
shall continue to be handled in the manner provided in Section 9.

20.
Section 423(b) Component. Notwithstanding anything in the Plan to the contrary,
for purposes of the Section 423(b) Component, the Board, in its sole discretion,
may vary the terms and conditions of separate offerings within the Section
423(b) Component by adopting administrative rules and procedures applicable to
such Section 423(b) offering, regarding, without limitation, eligibility of an
Employee or group of Employees to participate, the definition of Compensation,
handling of payroll deductions, making of contributions to the Plan (including,
without limitation, in forms other than payroll deductions), the exchange ratio
applicable to amounts withheld or contributed in a currency other than U.S.
Dollars, obligations to pay payroll and/or applicable withholding taxes,
withholding procedures, and procedures for share issuances, in order to conform
such terms to the requirements of a jurisdiction outside of the United States in
which an eligible Employee is located, in accordance with the goals and
objectives of the Plan, and in order to facilitate the operation of the Plan in
such jurisdictions. In this regard, unless the Board otherwise determines, the
Employees of each Section 423(b) Employer shall be deemed to participate in a
separate offering from the Company; the terms of participation within any such
offering to the Employees of a Section 423(b) Employer shall be the same for all
Employees in such offering, as determined in accordance with Section 423(b) of
the Code.

21.
Non-Section 423(b) Component. Notwithstanding anything in the Plan to the
contrary, for purposes of the Non-Section 423(b) Component, the Board may, in
its sole discretion, adopt administrative rules, procedures and sub-plans
applicable to Non-Section 423(b) Employers which are outside the scope of
Section 423 of the Code, regarding, without limitation, eligibility of an
Employee or group of Employees to participate, the definition of Compensation,
handling of payroll deductions, making of contributions to the Plan (including,
without limitation, in forms other than payroll deductions), the exchange ratio
applicable to amounts withheld or contributed in a currency other than U.S.
Dollars, obligations to pay payroll and/or other applicable withholding taxes,
withholding procedures, and procedures for share issuances, in order to conform
such terms to the requirements of a jurisdiction outside of the United States in
which an eligible Employee is located, in accordance with the goals and
objective of the Plan, in order to facilitate the operation of the Plan in such
jurisdictions and/or in order to exclude Employees who are located in a specific
jurisdiction as may be determined advisable by the Board. For purposes of
clarity, the terms and conditions contained herein that are subject to variation
for each Non-Section 423(b) Employer shall be documented in writing and approved
by the Board.

22.
Administrative Costs. The Company will pay the expenses incurred in the
administration of the Plan other than any fees or transfer, excise or similar
taxes imposed on the transaction pursuant to which any shares of Common Stock
are purchased. The Participant will pay any transaction fees or commissions on
any sale of the shares of Common Stock and may also be charged the reasonable
costs associated with issuing a stock certificate if one is requested by the
Participant.

23.
Tax Obligations. To the extent any (i) grant of an option to purchase Common
Stock hereunder, (ii) purchase of Common Stock hereunder, or (iii) disposition
of Common Stock purchased hereunder gives rise to any tax withholding obligation
(including, without limitation, income tax, social insurance, payroll tax,
payment on account or other withholding taxes imposed by any jurisdiction), the
Board may implement appropriate procedures to ensure that such tax withholding
obligations are met. Such procedures may include, without limitation, increased
withholding from an Employee’s current compensation, cash payments to an
Employer by an Employee, or a sale of a portion of the Common Stock purchased
under the Plan, which sale may be required and initiated by the Company. Any
such procedure, including offering choices among procedures, will be applied
consistently with respect to all similarly situated Employees participating in
the Plan (or in an offering under the Plan), except to the extent any procedure
may not be permitted under the laws of the



9

--------------------------------------------------------------------------------




applicable jurisdiction. For purposes of determining similarly situated
Employees, Employees who are participating in the Section 423(b) Component shall
not be considered to be similarly situated to Employees who are participating in
the Non-Section 423(b) Component of the Plan.
24.
Notices. All notices or other communications by a Participant to the Company in
connection with the Plan shall be deemed to have been duly given when received
in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.

25.
Conditions Upon Issuance of Shares. Shares shall not be issued with respect to
an option unless the exercise of such option and the delivery of such shares
complies with all applicable provisions of law, domestic or foreign, including,
without limitation, the Code, the United States Securities Act of 1933, as
amended, the United States Securities Exchange Act of 1934, as amended, the
rules and regulations promulgated thereunder, and the requirements of any stock
exchange upon which the Common Stock may then be listed, and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.

26.
Term of Plan. The Plan shall become effective on November 3, 2005, subject to
and conditioned upon the stockholders of the Company approving the Plan at their
annual meeting on such date. It shall continue in effect for a term of 15 years
unless sooner terminated in accordance with its terms.

27.
Severability of Provisions; Prevailing Law. The provisions of the Plan shall be
deemed severable. If any such provision is determined to be unlawful or
unenforceable by a court of competent jurisdiction or by reason of a change in
an applicable statute, the Plan shall continue to exist as though such provision
had never been included therein (or, in the case of a change in an applicable
statute, had been deleted as of the date of such change). The Plan shall be
governed by the laws of the State of North Carolina, to the extent such laws are
not in conflict with, or superseded by, United States federal law. All times
stated in the Plan shall refer to the time in Durham, North Carolina, USA.

28.
Authorization to Release Necessary Personal Information.

(a)
As a condition of participating in the Plan, each Employee hereby authorizes and
directs Employee’s employer to collect, use and transfer in electronic or other
form, any personal information (the “Data”) regarding Employee’s employment, the
nature and amount of Employee’s compensation and the fact and conditions of
Employee’s participation in the Plan (including, but not limited to, Employee’s
name, home address, telephone number, date of birth, social security number (or
any other social or national identification number), salary, nationality, job
title, number of shares of Common Stock held and the details of all options or
any other entitlement to shares of Common Stock awarded, cancelled, exercised or
outstanding) for the purpose of implementing, administering and managing
Employee’s participation in the Plan. Employee understands that the Data may be
transferred to the Company or any of its Subsidiaries, or to any third parties
assisting in the implementation, administration and management of the Plan,
including any requisite transfer to a broker or other third party assisting with
the exercise of options under the Plan or with whom shares of Common Stock
acquired upon exercise of this option or cash from the sale of such shares may
be deposited. Employee acknowledges that recipients of the Data may be located
in different countries, and those countries may have data privacy laws and
protections different from those in the country of Employee’s residence.
Furthermore, Employee acknowledges and understands that the transfer of the Data
to the Company or any of its Subsidiaries, or to any third parties is necessary
for Employee’s participation in the Plan.

(b)
Employee may at any time withdraw the consents herein, by contacting Employee’s
local human resources representative in writing. Employee further acknowledges
that withdrawal of consent may affect Employee’s ability to exercise or realize
benefits from the option and Employee’s ability to participate in the Plan.





10